 

Exhibit 10.1

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”), made this 31st day of December 2012, by and
between KENTUCKY FIRST FEDERAL BANCORP, a federally chartered corporation (the
“Company”), and WILLIAM H. JOHNSON (the “Executive”).  References to the “Bank”
herein shall mean First Federal Savings Bank of Frankfort, a federally chartered
savings institution and subsidiary of the Company.

 

WHEREAS, Executive will serve the Company in a position of substantial
responsibility;

 

WHEREAS, the Company wishes to assure the services of Executive for the period
provided in this Agreement; and

 

WHEREAS, Executive is willing to serve in the employ of the Company for said
period.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.          Employment.   Executive is employed as Vice President of the
Company.  Executive shall perform all duties and shall have all powers which are
commonly incident to those offices.  During the term of this Agreement,
Executive also agrees to serve, if elected, as an officer and/or director of any
subsidiary of the Company and in such capacity will carry out such duties and
responsibilities as are reasonably appropriate to those offices.

 

2.          Location and Facilities.  Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Company or the Bank, or at such other site or
sites customary for such offices.

 

3.          Term.

 

a.           The term of this Agreement shall be (i) the initial term,
consisting of the period commencing on the date of this Agreement (the
“Effective Date”) and ending on the third anniversary of the Effective Date,
plus (ii) any and all extensions of the initial term made pursuant to this
Section 3.

 

b.           Commencing on the first year anniversary date of this Agreement,
and continuing on each anniversary thereafter, the disinterested members of the
board of directors of the Company may extend the Agreement for an additional
one-year period beyond the then effective expiration date, unless Executive
elects not to extend the term of this Agreement by giving written notice in
accordance with Section 20 of this Agreement.  The Board of Directors of the
Company (the “Board”) will review Executive’s performance annually for purposes
of determining whether to extend the Agreement and the rationale and results
thereof shall be included in the minutes of the Board’s meeting.  The Board
shall give notice to Executive as soon as possible after such review as to
whether the Agreement is to be extended.

 

4.          Base Compensation.

 

a.           The Company agrees to pay Executive during the term of this
Agreement a base salary at the rate of $127,392 per year, payable in accordance
with customary payroll practices.

 

 

 

 

b.           The Board shall review annually the rate of Executive’s base salary
based upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.

 

c.           In the absence of action by the Board, Executive shall continue to
receive salary at the annual rate specified on the Effective Date or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.

 

5.          Bonuses.  Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that may be
awarded from time to time to senior management employees pursuant to bonus plans
or otherwise.

 

6.          Benefit Plans.  Executive shall be entitled to participate in such
life insurance, medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time for the benefit of Company or Bank employees.

 

7.          Vacation and Leave.   At such reasonable times as the Board shall in
its discretion permit, Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of his employment under this
Agreement, all such voluntary absences to count as vacation time, provided that:

 

a.           Executive shall be entitled to an annual vacation in accordance
with the policies that the Board periodically establishes for senior management
employees.

 

b.           Executive shall accumulate any unused vacation and/or sick leave
from one fiscal year to the next, in either case to the extent authorized by the
Board, provided that the Board shall not reduce previously accumulated vacation
or sick leave.

 

c.           In addition to the above mentioned paid vacations, Executive shall
be entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board may in its discretion
determine.  Further, the Board may grant Executive a leave or leaves or absence,
with or without pay, at such time or times and upon such terms and conditions as
the Board in its discretion may determine.

 

8.          Expense Payments and Reimbursements.  Executive shall be reimbursed
for all reasonable out-of-pocket business expenses that he shall incur in
connection with his services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Company.

 

9.          Automobile Allowance.   During the term of this Agreement, Executive
may be entitled to an automobile allowance.   In the event such automobile
allowance is provided by the Company, Executive shall comply with reasonable
reporting and expense limitations on the use of such automobile as may be
established by the Company from time to time, and the Company shall annually
include on Executive’s Form W-2 any amount of income attributable to Executive’s
personal use of such automobile.

 

10.        Loyalty and Confidentiality.

 

a.           During the term of this Agreement and except for illnesses,
reasonable vacation periods, and reasonable leaves of absence, Executive: (i)
shall devote his full business time, attention, skill, and efforts to the
faithful performance of his duties hereunder; provided, however, that from time
to time, Executive may serve on the boards of directors of, and hold any other
offices or positions in, companies or organizations which will not present any
conflict of interest with the Company or any of its affiliates or unfavorably
affect the performance of Executive’s duties pursuant to this Agreement, or
violate any applicable statute or regulation and (ii) shall not engage in any
business or activity contrary to the business affairs or interests of the
Company or its affiliates. “Full business time” is hereby defined as that amount
of time usually devoted to like companies and institutions by similarly situated
executive officers.

 

 

 

 

b.           Nothing contained in this Agreement shall prevent or limit
Executive’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Company, or, solely as a passive, minority
investor, in any business.

 

c.           Executive agrees to maintain the confidentiality of any and all
information concerning the operation or financial status of the Company and its
affiliates; the names or addresses of any of the Bank’s borrowers, depositors
and other customers; any information concerning or obtained from such customers;
and any other information concerning the Company and its affiliates to which he
may be exposed during the course of his employment.  Executive further agrees
that, unless required by law or specifically permitted by the Board in writing,
he will not disclose to any person or entity, either during or subsequent to his
employment, any of the above-mentioned information which is not generally known
to the public, nor shall he employ such information in any way other than for
the benefit of the Company and its affiliates.

 

11.          Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:

 

a.           Death.  Executive’s employment under this Agreement shall terminate
upon his death during the term of this Agreement, in which event Executive’s
estate shall be entitled to receive the compensation due to Executive through
the last day of the calendar month in which his death occurred.

 

b.           Retirement.  This Agreement shall be terminated upon Executive’s
retirement under the retirement benefit plan or plans in which he participates
pursuant to Section 6 of this Agreement or otherwise.

 

c.           Disability.

 

i.            The Board or Executive may terminate Executive’s employment after
having determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company or the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty (180)
consecutive days).  The Board shall determine whether or not Executive is and
continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant.  As a condition to any benefits, the Board
may require Executive to submit to such physical or mental evaluations and tests
as it deems reasonably appropriate.

 

ii.         In the event of such Disability, Executive shall be entitled to the
compensation and benefits provided for under this Agreement for (1) any period
during the term of this Agreement and prior to the establishment of Executive’s
Disability during which Executive is unable to work due to the physical or
mental infirmity, and (2) any period of Disability which is prior to Executive’s
termination of employment pursuant to this Section 11c.; provided, however, that
any benefits paid pursuant to the Company’s or the Bank’s long-term disability
plan will continue as provided in such plan without reduction for payments made
pursuant to this Agreement.  During any period that Executive receives
disability benefits and to the extent that Executive shall be physically and
mentally able to do so, he shall furnish such information, assistance and
documents so as to assist in the continued ongoing business of the Company and,
if able, he shall make himself available to the Company to undertake reasonable
assignments consistent with his prior position and his physical and mental
health.  The Company shall pay all reasonable expenses incident to the
performance of any assignment given to Executive during the Disability period.

 

 

 

 

d.          Termination for Cause.

 

 i.            The Board may, by written notice to Executive in the form and
manner specified in this paragraph, immediately terminate his employment at any
time, for “Cause.”  Executive shall have no right to receive compensation or
other benefits for any period after termination for Cause except for vested
benefits.  Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:

 

(1)Personal dishonesty;

(2)Incompetence;

(3)Willful misconduct;

(4)Breach of fiduciary duty involving personal profit;

(5)Intentional failure to perform stated duties under this Agreement;

(6)Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Company or its affiliates, any felony conviction, any violation of law involving
moral turpitude, or any violation of a final cease-and-desist order; or

(7)Material breach by Executive of any provision of this Agreement.

 

ii.          Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of a
majority of the entire membership of the Board at a meeting of such Board called
and held for the purpose (after reasonable notice to Executive and an
opportunity for Executive to be heard before the Board with counsel), of finding
that, in the good faith opinion of the Board, Executive was guilty of the
conduct described above and specifying the particulars thereof.

 

e.           Voluntary Termination by Executive.  In addition to his other
rights to terminate under this Agreement, Executive may voluntarily terminate
employment during the term of this Agreement upon at least ninety (90) days’
prior written notice to the Board, in which case Executive shall receive only
his compensation, vested rights and employee benefits up to the date of his
termination.

 

f.          Without Cause or With Good Reason.

 

 i.            In addition to termination pursuant to Sections 11a. through
11e., the Board may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination
“Without  Cause”) and Executive may, by written notice to the Board, immediately
terminate this Agreement at any time within ninety (90) days following an event
constituting “Good Reason,” as defined below (a termination “With Good Reason”).

 

 ii.          Subject to Section 12 of this Agreement, in the event of
termination under this Section 11f., Executive shall be entitled to receive his
base salary for the remaining term of the Agreement paid in one lump sum within
ten (10) calendar days of such termination.  Also, in such event, Executive
shall, for the remaining term of the Agreement, receive the benefits he would
have received during the remaining term of the Agreement under any retirement
programs (whether tax-qualified or non-qualified) in which Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by Executive or accrued on his
behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans that provide
health (including medical and dental), life or disability insurance, or similar
coverage, upon terms no less favorable than the most favorable terms provided to
senior executives during such period.  In the event that the Company or the Bank
are unable to provide such coverage by reason of Executive no longer being an
employee, the Company or the Bank shall provide Executive with comparable
coverage on an individual policy basis.

 

 

 

 

 iii.         “Good Reason” shall exist if, without Executive’s express written
consent, the Company or the Bank materially breach any of their respective
obligations under this Agreement.  Without limitation, such a material breach
shall be deemed to occur upon any of the following:

 

(1)A material reduction in Executive’s responsibilities or authority in
connection with his employment;

 

(2)Assignment to Executive of duties of a non-executive nature or duties for
which he is not reasonably equipped by his skills and experience;

 

(3)Failure of Executive to be nominated or renominated to the Company’s Board;

 

(4)A reduction in salary or benefits contrary to the terms of this Agreement,
or, following a Change in Control as defined in Section 12 of this Agreement,
any reduction in salary or material reduction in benefits below the amounts to
which Executive was entitled prior to the Change in Control;

 

(5)Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;

 

(6)A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a thirty (30)
mile radius from the current main office of the Company and any branch of the
Bank, or the assignment to Executive of duties that would reasonably require
such a relocation; or

 

(7)Liquidation or dissolution of the Company or the Bank.

 

iv.          Notwithstanding the foregoing, a reduction or elimination of
Executive’s benefits under one or more benefit plans maintained by the Company
and the Bank as part of a good faith, overall reduction or elimination of such
plans or benefits thereunder applicable to all participants in a manner that
does not discriminate against Executive (except as such discrimination may be
necessary to comply with law) shall not constitute an event of Good Reason or a
material breach of this Agreement, provided that benefits of the type or to the
general extent as those offered under such plans prior to such reduction or
elimination are not available to other officers of the Company or the Bank or
any company that controls either of them under a plan or plans in or under which
Executive is not entitled to participate.

 

g.           Continuing Covenant Not to Compete or Interfere with
Relationships.  Regardless of anything herein to the contrary, following a
termination by the Company or Executive pursuant to Section 11f.:

 

i.            Executive’s obligations under Section 10c. of this Agreement will
continue in effect; and

 

ii.          During the period ending on the first anniversary of such
termination, Executive shall not serve as an officer, director or employee of
any bank holding company, bank, savings bank, savings and loan holding company,
or mortgage company (any of which shall be a “Financial Institution”) which
Financial Institution offers products or services competing with those offered
by the Company or its affiliates from any office within fifty (50) miles from
the main office of the Company or any branch of the Bank and shall not interfere
with the relationship of the Company or the Bank and any of their employees,
agents, or representatives.

 

 

 

 

12.          Termination in Connection with a Change in Control.

 

a.           For purposes of this Agreement, a “Change in Control” means any of
the following events:

 

i.            Merger: The Company merges into or consolidates with another
corporation, or merges another corporation into the Company, and as a result
less than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of the Company immediately before the merger or consolidation.

 

ii.         Acquisition of Significant Share Ownership: The Company files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (b) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities.

 

iii.         Change in Board Composition:  During any period of two consecutive
years, individuals who constitute the Company’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s Board of Directors; provided, however, that for
purposes of this clause (iii), each director who is first elected by the Board
(or first nominated by the Board for election by the stockholders) by a vote of
at least two-thirds (2/3) of the directors who were directors at the beginning
of the two-year period shall be deemed to have also been a director at the
beginning of such period; or

 

iv.         Sale of Assets:  The Company sells to a third party all or
substantially all of its assets.

 

Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank from mutual to stock form (including a “second-step”
reorganization) constitute a “Change in Control” for purposes of this Agreement.

 

b.           Termination.  If within the period ending one year after a Change
in Control, (i) the Company and the Bank shall terminate Executive’s employment
Without  Cause, or (ii) Executive voluntarily terminates his employment with
Good Reason, the Company and the Bank shall, within ten calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to three  times Executive’s average Annual Compensation over the five (5) most
recently completed calendar years ending with the year immediately preceding the
effective date of the Change in Control.  In determining Executive’s average
Annual Compensation, Annual Compensation shall include base salary and any other
taxable income, including, but not limited to, amounts related to the granting,
vesting or exercise of restricted stock or stock option awards, commissions,
bonuses (whether paid or accrued for the applicable period), as well as
retirement benefits, director or committee fees and fringe benefits paid or to
be paid to Executive or paid for Executive’s benefit during any such year,
profit sharing, employee stock ownership plan and other retirement contributions
or benefits, including to any tax-qualified plan or arrangement (whether or not
taxable) made or accrued on behalf of Executive for such years. The cash payment
made under this Section 12b. shall be made in lieu of any payment also required
under Section 11f. of this Agreement because of a termination in such
period.  Executive’s rights under Section 11f. are not otherwise affected by
this Section 12.  Also, in such event, Executive shall, for a thirty-six (36)
month period following his termination of employment, receive the benefits he
would have received over such period under any retirement programs (whether
tax-qualified or non-tax-qualified) in which Executive participated prior to his
termination (with the amount of the benefits determined by reference to the
benefits received by Executive or accrued on his behalf under such programs
during the twelve (12) months preceding the Change in Control) and continue to
participate in any benefit plans of the Company or the Bank that provide health
(including medical and dental), life or disability insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives during such period.  In the event that the Company or the Bank
are unable to provide such coverage by reason of Executive no longer being an
employee, the Company or the Bank shall provide Executive with comparable
coverage on an individual policy basis or the cash equivalent.

 

 

 

 

c.           The provisions of Section 12 and Sections 14 through 26, including
the defined terms used in such sections, shall continue in effect until the
later of the expiration of this Agreement or one year following a Change in
Control.

 

Indemnification and Liability Insurance.

 

a.           Indemnification.  The Company agrees to indemnify Executive (and
his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company or any of its affiliates (whether or not he continues to be a director
or Executive at the time of incurring any such expenses or liabilities), such
expenses and liabilities to include, but not be limited to, judgments, court
costs, and attorneys’ fees and the costs of reasonable settlements, such
settlements to be approved by the Board, if such action is brought against
Executive in his capacity as an Executive or director.  Indemnification for
expenses shall not extend to matters for which Executive has been terminated for
Cause.  Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation.  Notwithstanding anything herein to
the contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.

 

b.           Insurance.  During the period in which indemnification of Executive
is required under this Section, the Company shall provide Executive (and his
heirs, executors, and administrators) with coverage under a directors’ and
officers’ liability policy at the expense of the Company, at least equivalent to
such coverage provided to directors and senior executives of the Company or the
Bank.

 

14.          Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Company shall reimburse Executive for all out-of-pocket
expenses, including, without limitation, reasonable attorneys’ fees, incurred by
Executive in connection with successful enforcement by Executive of the
obligations of the Company to Executive under this Agreement.  Successful
enforcement shall mean the grant of an award of money or the requirement that
the Company and the Bank take some action specified by this Agreement: (i) as a
result of a court order; or (ii) otherwise following an initial failure of the
Company to pay such money or take such action promptly after written demand
therefor from Executive stating the reason that such money or action was due
under this Agreement at or prior to the time of such demand.

 

 

 

 

15.          Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits which Executive has the right to
receive from the Company or the Bank, would constitute a “parachute payment”
under Section 280G of the Code, the payments and benefits pursuant to Section 12
shall be reduced or revised, in the manner determined by Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits under Section 12 being non-deductible to the Company
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code.  The determination of any reduction in the payments
and benefits to be made pursuant to Section 12 shall be based upon the opinion
of the Company independent public accountants and paid for by the Company.  In
the event that the Company or Executive do not agree with the opinion of such
counsel, (i) the Company shall pay to Executive the maximum amount of payments
and benefits pursuant to Section 12, as selected by Executive, which such
opinion indicates there is a high probability do not result in any of such
payments and benefits being non-deductible to the Company and subject to the
imposition of the excise tax imposed under Section 4999 of the Code and (ii) the
Company may request, and Executive shall have the right to demand that they
request, a ruling from the IRS as to whether the disputed payments and benefits
pursuant to Section 12 have such consequences.  Any such request for a ruling
from the IRS shall be promptly prepared and filed by the Company, but in no
event later than thirty (30) days from the date of the opinion of counsel
referred to above, and shall be subject to Executive’s approval prior to filing,
which shall not be unreasonably withheld.  The Company and Executive agree to be
bound by any ruling received from the IRS and to make appropriate payments to
each other to reflect any such rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.  Nothing contained
herein shall result in a reduction of any payments or benefits to which
Executive may be entitled upon termination of employment other than pursuant to
Section 12 hereof, or a reduction in the payments and benefits specified in
Section 12 below zero.

 

16.          Injunctive Relief.  If there is a breach or threatened breach of
Section 11g. of this Agreement or the prohibitions upon disclosure contained in
Section 10c. of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company shall be entitled to
injunctive relief restraining Executive from such breach or threatened breach,
but such relief shall not be the exclusive remedy hereunder for such
breach.  The parties hereto likewise agree that Executive, without limitation,
shall be entitled to injunctive relief to enforce the obligations of the Company
under this Agreement.

 

17.          Source of Payments.  Notwithstanding any provision herein to the
contrary, to the extent that payments and benefits, as provided by this
Agreement, are paid to or received by Executive under the Employment Agreement
in effect between the Executive and the Bank (the “Bank Agreement”), such
compensation payments and benefits paid by the Bank will be subtracted from any
amount due simultaneously to Executive under similar provisions of this
Agreement.  Payments pursuant to this Agreement and the Bank Agreement shall be
allocated in proportion to the activities by Executive as determined by the
Company and the Bank.

 

18.          Successors and Assigns.

 

a.           This Agreement shall inure to the benefit of and be binding upon
any corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.

 

b.           Since the Company is contracting for the unique and personal skills
of Executive, Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Company.

 

19.          No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.

 

20.          Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Company at its principal business offices and
to Executive at his home address as maintained in the records of the Company.

 

 

 

 

21.          No Plan Created by this Agreement.   Executive and the Company
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary.  Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.

 

22.          Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

 

23.          Applicable Law.  Except to the extent preempted by federal law, the
laws of the State of Kentucky shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

 

24.          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

25.          Headings.  Headings contained herein are for convenience of
reference only.

 

26.          Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs or arrangements described in Sections 5 and 6.

 

27.           Section 409A.

 

a.          The Executive will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.

 

b.          If at the time of the Executive’s separation from service, (a) the
Executive is a “specified employee” (within the meaning of Section 409A and
using the methodology selected by the Company) and (b) the Company make a good
faith determination that an amount payable or the benefits to be provided
hereunder constitutes deferred compensation (within the meaning of
Section 409A), the payment of which is required to be delayed pursuant to the
six-month delay rule of Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay the entire amount on the otherwise
scheduled payment date but will instead pay on the scheduled payment date the
maximum amount permissible in order to comply with Section 409A (i.e., any
amount that satisfies an exception under the Section 409A rules from being
categorized as deferred compensation) and will pay the remaining amount (if any)
in a lump sum on the first business day after such six month period. 

  

c.          To the extent the Executive would be subject to an additional 20%
tax imposed on certain deferred compensation arrangements pursuant to
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such tax and the parties shall promptly execute any amendment reasonably
necessary to implement this Section 27.  The Executive and the Company agree to
cooperate to make such amendment to the terms of this Agreement as may be
necessary to avoid the imposition of penalties and taxes under Section 409A;
provided, however, that the Executive agrees that any such amendment shall
provide the Executive with economically equivalent payments and benefits, and
the Executive agrees that any such amendment will not materially increase the
cost to, or liability of, the Company with respect to any payment.

 

 

 

 

d.          For purposes of the this Agreement, Section 409A shall refer to
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

ATTEST:   KENTUCKY FIRST FEDERAL BANCORP         /s/ Deborah Bersaglia   By: /s/
Don D. Jennings Corporate Secretary     For the Entire Board of Directors

 

WITNESS:   EXECUTIVE         /s/ Virginia R. S. Stump   By: /s/ William H.
Johnson Corporate Secretary      

 

 

